In a proceeding for leave to file late notices of intention to file a claim, the petitioners appeal (1) from an order of the Court of Claims (Silverman, J.), dated May 21, 1986, which denied their motion, and (2) as limited by the appellants’ brief, from so much of an order of the same court dated September 16, 1986, as upon reargument, adhered to the original determination.
Ordered that the appeal from the order dated May 21, 1986 is dismissed, as it was superseded by the order dated September 16, 1986 made upon reargument; and it is further,
Ordered that the order dated September 16, 1986 is affirmed insofar as appealed from, for reasons stated by Justice Silver-man at the Court of Claims; and it is further,
Ordered that the respondent is awarded one bill of costs. Bracken, J. P., Eiber, Kooper and Harwood, JJ., concur.